On Rehearing.
LECHE, J.
Defendant, holder of a note for $10,000, dated Covington, La., May 15, 1905, made and subscribed by Ernest L. Goodbee and Alfred X. Goodbee, to the order of themselves and by each of them indorsed in blank, payable one year after date, filed executory process thereon on June 21, 1915, in order to enforce a mortgage securing same. Executory proceedings were carried on against Ernest L. Goodbee, one of the makers of the note, and against Anna Peter, widow of Alfred X. Goodbee, and now wife of Jones Harvey, and also against Arthur D. Bear, special tutor ad hoc of the minors Malvina, Ethel, and Baby Alpha, only children, issue of the marriage of the late Alfred X. Goodbee and Anna Peter. The special tutor ad hoc of the minors enjoins the foreclosure on the ground that any liability which may have existed on the part of the minors in *931favor of the holder of said note has been extinguished by prescription.
It seems that for several years E. L. and A. Y. Goodbee, makers of the note in suit, were engaged in the business of hauling and freighting of timber under the firm name of the Goodbee Railroad, that they secured advances from Theodore Dendinger, who is plaintiff in the foreclosure proceedings, and that the business relations between these parties necessitated the keeping of accounts between them. These accounts were kept by Dendinger and purported to show the amounts earned from Dendinger by the Good-bee Railroad and the advances made to the Goodbee Railroad and to the Goodbees individually by Dendinger. These business relations between the parties originated prior to the year 1900 and lasted for several years afterwards.
The note sued on, according to the act of mortgage with which it is identified, was given to A. M. Edward, and it is secured by special mortgage on several tracts of land. It came into the possession of the present holder after the 15th of May, 1907. At that time Alfred Y. Goodbee had been dead for almost two years, his death, according to his brother, E. L. Goodbee, having occurred August 19 or 20, 1905.
There is nothing in the record to show that the transaction by which Dendinger acquired the note had any connection with the logging and advancing business which at that time had been carried on for several years between him and the Goodbees. The partnership between Ernest L. and Alfred Y. Goodbee was ended by the death of Alfred Y. Goodbee on August 19 or 20, 1905. G. G. art. 2876.
Thereafter E. L. Goodbee could no longer administer the partnership, except for purposes of liquidation, and no act of his, nor of the surviving widow, predicated on a continuance of the partnership, could bind the minor heirs of the deceased partner unless such act was authorized by the judge on the advice of a family meeting. It follows that all of defendant’s attempts to show an interruption of prescription, as resulting from business dealings which were carried on by E. L. Goodbee and the unauthorized widow of Alfred Y. Goodbee with him in continuing the partnership, can have no effect against the minors. Undoubtedly a surviving widow and natural tutrix may by partial payments interrupt the course of prescription on a note evidencing a debt for which she and her children are jointly liable, but in this case the so-called partial payments were mere bookkeeping entries made by Dendinger and the imputation by him of sums of money which he held for account of the Good-bee Railroad towards the extinguishment of his note. There is nothing to show that E. L. Goodbee or Mrs. Harvey were ever consulted with regard to these so-called partial payments which Dendinger made to himself put of the funds of E. L. Goodbee and of Mrs. Harvey. Prescription could have only been interrupted by some action on the part of Mrs. Harvey, and not by mere unsigned entries made by Dendinger himself.
Eor these reasons, our former judgment herein is set aside and avoided, and it is now ordered that the judgment of the district court maintaining plaintiff’s plea of prescription be affirmed at the cost of defendant and appellant.
PROYOSTY, J., dissents.